Citation Nr: 0945366	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  08-21 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine L3-4 and L5-S1, and degenerative 
changes (claimed as upper and lower back condition), to 
include as secondary to service-connected knee and hip 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1972 to 
September 1975 and from January 1979 to November 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The Veteran appeared before the undersigned Veterans Law 
Judge in a video hearing in North Little Rock in February 
2009 to present testimony on the issue on appeal.  The 
hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for 
degenerative disc disease of the lumbar spine L3-4 and L5-S1, 
and degenerative changes (claimed as upper and lower back 
condition).  The Veteran claims that his back was injured 
from wearing and carrying equipment in service, and also as a 
result of his service-connected knee and his disabilities.  

[It is noted that during the February 2009 hearing, it was 
argued that the Veteran has a congenital back disability that 
was aggravated during service.  The Board points out, 
however, that the record does not appear to indicate that the 
Veteran has a congenital back disability.  It is also noted 
that a back disability was not indicated on entrance into 
either period of the Veteran's service.]

The Veteran was afforded a VA examination in June 2007.  
During this examination the examiner gave an opinion as to 
the etiology of the Veteran's low back condition but did not 
opine as to the origin of the claimed upper back disability.  
In September 2006 the Veteran sought treatment for back pain.  
He explained that while in service he flew helicopters and 
wore a heavy helmet and carried heavy equipment.  He stated 
that he did not report this pain in the military because he 
was afraid of being grounded.  He began seeking chiropractic 
treatments after service.  The Veteran submitted private 
treatment records which show that he has been billed for 
chiropractic treatment since March 1987.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability; the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As the Veteran has claimed an upper and lower back 
disability, and because the VA examination only addressed the 
Veteran's lower back disability, a new examination is 
necessary.  The examination should address both the upper and 
lower back conditions the Veteran claims and opine as to 
whether either condition is related to the Veteran's active 
service or service-connected disabilities.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Arrange for the Veteran to undergo an 
orthopedic examination to determine the 
nature, extent, and severity of his upper 
and lower back disabilities.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed. 
 
The examiner should opine as to whether it 
is as likely as not that the Veteran's 
disabilities are related to his active 
service or to his service-connected 
disabilities.  All indicated tests and 
studies should be conducted.  The examiner 
should set forth the complete rationale 
for all opinions expressed and conclusions 
reached in a legible report. 
 
2.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


